Exhibit 10.4

FORM OF RSU AGREEMENT

This RSU Agreement is entered into between Storm Cat Energy Corporation (the
“Company”) and the Eligible Person named below, pursuant to the Company’s
Restricted Share Unit Plan (the “Plan”), a copy of which is attached hereto, and
confirms that:

1.                                       on
                                                                                                                                                                                                                              
 (the “Grant Date”);

2.                                      
                                                                                                                                                                                                                                               
(the “Eligible Person”);

3.                                       was granted
                                                                                                                           
 Restricted Share Units (the “RSUs”), in accordance with the terms of the Plan;

4.                                       the RSUs will vest as follows:

Number of RSUs                       Vesting On

                                                    
                                         

                                                    
                                         

                                                    
                                         

all on the terms and subject to the conditions set out in the Plan.

By signing this agreement, the Participant:

(a)                                  acknowledges that he or she has read and
understands the Plan, agrees with the terms and conditions thereof which shall
be deemed to be incorporated into and form part of this RSU Agreement (subject
to any specific variations contained in this RSU Agreement);

(b)                                 acknowledges that he or she will be solely
responsible for paying any applicable withholding taxes arising from the grant
or vesting of any RSU, as provided in Section Error! Reference source not found.
of the Plan;

(c)                                  where allowed by applicable legislation,
agrees to assume any employer’s social security contributions due upon the grant
or vesting of any RSU;

(d)                                 agrees that an RSU does not carry any voting
rights;

(e)                                  acknowledges that the value of the RSUs
granted herein is in C$ denomination, and such value is not guaranteed;

(f)                                    recognises that the value of an RSU upon
delivery is subject to stock market fluctuations; and

(g)                                 recognises that, at the sole discretion of
the Company, the Plan can be administered by a designee of the Company by virtue
of paragraph Error! Reference source not found.


--------------------------------------------------------------------------------


 

                                                and any communication from or to
the designee shall be deemed to be from or to the Company.

 

IN WITNESS WHEREOF the Company and the Eligible Person have executed this RSU
Agreement as of __________________.

STORM CAT ENERGY CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

Name of Eligible Person

 

 

 

 

 

Signature of Eligible Person

 

 

Note to Plan Participants

This Agreement must be signed where indicated and returned to the Company within
30 days of receipt.  Failure to acknowledge acceptance of this grant will result
in the cancellation of your RSUs.

 

2


--------------------------------------------------------------------------------